Exhibit 10.1

 

LOGO [g281500g88x40.jpg]

Confidential and Private

January 4, 2017

Leonard Ross

77 Morency Street

Natick, MA 01760

Dear Len,

Its an exciting time for pSivida, and we have much to accomplish in 2017! I
value what you bring to pSivida and how important you are to our success. After
working with you over the last several months, I have come to admire and respect
your commitment and work ethic as we together transform pSivida, and it is
especially noteworthy how you have adapted to the many changes that have
recently been implemented at the company, including increased communication
among our team, organizational changes and our increased focus on delivering
results in tight timeframes with clear metrics. As a leader of your colleagues,
I view you as a critical link to our success.

Because of this and with the full support of our Board of Directors (the
“Board”), I am very pleased to award you a special, one-time retention bonus in
the amount of $131,446.00 (the “One-Time Retention Bonus”), which is equal to
fifty percent (50%) of your current, annual base salary. The One-Time Retention
Bonus will be in addition to our normal bonus and compensation programs.

The One-Time Retention Bonus will be paid to you as follows, subject to the
terms and conditions set forth in the attached agreement:

 

  •   one-half of the amount of the One-Time Retention Bonus will be paid to you
in a cash lump sum (less applicable withholding and payroll taxes) in the last
payroll cycle in December, 2017; and

 

  •   one-half of the amount of the One-Time Retention Bonus will be paid to you
in the form of restricted stock units (“RSUs”) of pSivida under the pSivida
Corp. 2016 Incentive Plan (the “2016 Plan”), which will be granted to you on (or
within thirty (30) days after) December 22, 2017 (the “End Date”). The number of
RSUs that will be granted to you will be based

 

pSivida 480 Pleasant Street Suite B300 Watertown, MA 02472



--------------------------------------------------------------------------------

 

upon the fair market value of the common stock of pSivida on the End Date, as
determined by the Compensation Committee of the Board (the “Committee”). The
RSUs will vest over a one-year period following the applicable grant date and
will be subject to the terms and conditions set forth in the 2016 Plan and the
applicable award agreement.

Please note that the One-Time Retention Bonus will not be considered part of
your “Annual Salary” or “Earnings” for calculations related to “Employee
Benefits” or other “Compensation” as outlined in your employment agreement with
pSivida.

I am looking forward to continuing to work together, to bringing our proven and
valuable technology to patients to improve their health, and to realizing the
full potential of our technology and our talented staff. You are a valuable team
member!

Sincerely,

/s/ Nancy Lurker

Nancy Lurker

CEO and President

With attachments

 

pSivida 480 Pleasant Street Suite B300 Watertown, MA 02472



--------------------------------------------------------------------------------

pSivida One-Time Retention Bonus

Please sign below your acceptance and return it to me within forty-eight
(48) hours.

January 4, 2017

Employee Name

Leonard Ross

Employee Title

Vice President, Finance

I accept and acknowledge the terms and conditions of the One-Time Retention
Bonus, as outlined above and in the attached terms and conditions.

 

/s/ Leonard S. Ross      January 5, 2017 Signature      Date

 

pSivida 480 Pleasant Street Suite B300 Watertown, MA 02472



--------------------------------------------------------------------------------

Special One Time Retention Bonus Agreement Terms

To be eligible to receive payment of the One-Time Retention Bonus, you must be
actively employed by pSivida and in good standing during the period beginning on
the date hereof and ending on the End Date. Notwithstanding the foregoing, if
your employment with pSivida is terminated by pSivida without Cause (as defined
below) prior to the End Date, then pSivida will pay you a pro-rated One-Time
Retention Bonus, based on the number of days that have elapsed between the date
hereof and the date of your termination of employment, divided by 354 days. Such
pro-rated One-Time Retention Bonus will be paid to you entirely in a cash lump
sum (less applicable withholding and payroll taxes), with no RSU component. Any
obligation of pSivida to pay you a pro-rated One-Time Retention Bonus is
conditioned on your signing and returning to pSivida a timely and effective
separation agreement containing a general release of claims and other customary
terms in the form provided to you by pSivida at the time your employment is
terminated (the “Separation Agreement). The Separation Agreement must become
effective, if at all, by the sixtieth (60th) calendar day following the date
your employment is terminated. The pro-rated One-Time Retention Bonus will be
paid to you on pSivida’s next regular payday following the expiration of sixty
(60) calendar days from the date of your termination of employment. If your
employment with pSivida is terminated for any other reason by pSivida or you
prior to the End Date, including, without limitation, due to your death or
disability, then you will forfeit your right to receive payment of the One-Time
Retention Bonus.

In the event that a Covered Transaction (as defined below) occurs prior to the
End Date, provided you remain actively employed by pSivida and in good standing
through the consummation of the Covered Transaction, pSivida will pay you a
pro-rated One-Time Retention Bonus within thirty (30) days following the date of
the consummation of such Covered Transaction, based on the number of days that
have elapsed between the date hereof and the date of the consummation of such
Covered Transaction, divided by 354 days. Such pro-rated One-Time Retention
Bonus will be paid to you entirely in a cash lump sum (less applicable
withholding and payroll taxes), with no RSU component.

Nothing contained in this letter agreement will give you the right to be
retained in the employment of pSivida. Your employment with pSivida remains
at-will, meaning that you and pSivida may terminate your employment relationship
at any time, with or without cause, and with or without notice.

For purposes of this letter agreement, the term “Cause” will mean, as determined
by pSivida, (i) your substantial failure to perform your duties and
responsibilities to pSivida or any of its subsidiaries or substantial negligence
in the performance of such duties and responsibilities; (ii) your commission of
a felony or a crime involving moral turpitude; (iii) your commission of theft,
fraud, embezzlement, material breach of trust or any material act of dishonesty
involving pSivida or any of its subsidiaries; (iv) a significant violation by
you of the code of conduct of pSivida or any of its subsidiaries or any material
policy of pSivida or any of its subsidiaries, or of any statutory or common law



--------------------------------------------------------------------------------

duty of loyalty to pSivida or any of its subsidiaries; (v) your material breach
of any of the terms of any agreement between pSivida or any of its subsidiaries
and you; or (vi) other conduct by you that could be expected to be harmful to
the business, interests or reputation of pSivida.

For purposes of this letter agreement, the term “Covered Transaction” means any
of (i) a consolidation, merger, or similar transaction or series of related
transactions, including a sale or other disposition of stock, in which pSivida
is not the surviving corporation or which results in the acquisition of all or
substantially all of pSivida’s then outstanding common stock by a single person
or entity or by a group of persons and/or entities acting in concert, (ii) a
sale or transfer of all or substantially all pSivida’s assets, or (iii) a
dissolution or liquidation of pSivida. Where a Covered Transaction involves a
tender offer that is reasonably expected to be followed by a merger described in
clause (i) (as determined by the Committee), the Covered Transaction will be
deemed to have occurred upon consummation of the tender offer.

This letter agreement contains all of the understandings and representations
between pSivida and you relating to the One-Time Retention Bonus and supersedes
all prior and contemporaneous understandings, discussions, agreements,
representations and warranties, both written and oral, with respect to any
retention bonus. This letter agreement may not be amended or modified unless in
writing signed by both pSivida and you. This letter agreement, for all purposes,
will be construed in accordance with the laws of the State of Delaware without
regarding to conflicts-of-law principles.